internal_revenue_service national_office technical_advice_memorandum may third party communication none date of communication not applicable number release date index uil no case-mis no tam-101205-12 ----------- -------------- ----------------------------- taxpayer's name taxpayer's address taxpayer's identification no year s involved date of conference --------------------------------------------------------------- ----------------- ----------------------------------- -------------------------------- ---------------- ------- ------------------- legend taxpayer -------------------------------------------------------------------- insco -------------------------------------------- agents ----------------------------------------------------------------- reinsurer --------------------------------------------- issue whether an insurance_company may maintain an unearned_premium_reserve upr for amounts attributable to contracts for which of the insurance risk has been reinsured tam-101205-12 conclusion an insurance_company may not maintain a upr for amounts attributable to contracts for which of the insurance risk has been reinsured facts insco is a subsidiary of one of taxpayer’s subsidiaries insco is the issuer of certain nonlife insurance contracts insco does not sell its contracts directly to policyholders instead insco allows agents to sell its contracts there is no set amount that a policyholder must pay for one of insco’s contracts prospective policyholders must negotiate the price of each contract purchase premium with agents agents then pay insco a set amount agent cost for each contract sold and retain the portion of the purchase premium that exceeds the agent cost agent commission policyholders may cancel their contract before the contract period expires agreements between agents and insco generally specify that in the event that a policyholder cancels a contract insco will refund to the policyholder the portion of the purchase premium that has not yet been earned the agents are then liable to indemnify insco for the portion of refunded premium that is allocable to the agent commission insco reinsures some of the contracts it issues with reinsurer under the reinsurance agreement reinsurer is liable for of claims under the reinsured contracts the reinsurance_premium insco pays to reinsurer is roughly equal to the agent cost minus a small amount retained as a ceding commission if a policyholder cancels a contract reinsurer will refund to insco the corresponding portion of the reinsurance_premium that has not yet been earned for federal_income_tax purposes insco includes the full amount of the purchase premium paid_by policyholders in its gross written premiums gwp and unearned_premium_reserve upr insco deducts the agent commission as a premium acquisition expense insco also reduces its gwp by the reinsurance_premium paid to reinsurer and reduces its upr for the amount of the reinsurance_premium paid to reinsurer tam-101205-12 law and analysis sec_831 imposes a tax for each taxable_year on the taxable_income of a nonlife insurance_company sec_831 states that the term_insurance company has the meaning given to such term by sec_816 sec_832 states that the taxable_income of an insurance_company subject_to the tax imposed by sec_831 a nonlife insurance_company is its gross_income as defined in sec_832 less the deductions allowed by sec_832 sec_832 provides that a non-life insurance company’s gross_income includes its underwriting_income sec_832 defines underwriting_income as premiums earned on insurance contracts during the taxable_year less losses_incurred and expenses_incurred sec_832defines premiums earned as the amount of gross premiums written on insurance contracts during the taxable_year plu sec_80 of the upr from the previous year minus return_premiums and premiums_paid for reinsurance and of the upr for the taxable_year sec_1 a i states in part that the unearned_premium for a contract other than a contract described in sec_816 generally is the portion of the gross premium written that is attributable to future insurance coverage during the effective period of the insurance_contract however unearned premiums held by an insurance_company with regard to the net value of risks reinsured with other solvent companies whether or not authorized to conduct business under state law are subtracted from the company's unearned premiums example of sec_1_832-4 illustrates the reduction of unearned premiums by the net value of the risks reinsured i ic a non-life insurance_company issues an insurance_contract with a twelve month effective period for dollar_figure on date immediately thereafter ic reinsure sec_90 of its liability under the insurance_contract for dollar_figure with ic-2 an unrelated and solvent insurance_company on date ic-2 has an dollar_figure unearned_premium with respect to the reinsurance contract it issued to ic in computing its earned premiums pursuant to sec_832 ic-2 deducts dollar_figure of unearned premiums dollar_figurex with respect to the reinsurance contract tam-101205-12 ii under paragraph a i of this section unearned premiums held by an insurance_company with regard to the net value of the risks reinsured in other solvent companies are deducted from the ceding company's unearned premiums taken into account for purposes of sec_832 if ic had not reinsured of its risks ic's unearned_premium for the insurance_contract would have been dollar_figure dollar_figure big_number and ic would have deducted dollar_figure dollar_figurex of unearned premiums with respect to such contract however because ic reinsured of its risks under the contract with ic-2 as of date the net value of the risks retained by ic for the remaining months of the effective period of the contract is dollar_figure dollar_figure-dollar_figure for the taxable_year ending date ic includes the dollar_figure gross premium in its gross premiums written and deducts the dollar_figure reinsurance_premium paid to ic-2 under sec_832 pursuant to sec_832 to determine its premiums earned ic deducts dollar_figure dollar_figurex for the insurance_contract at the end of the taxable_year emphasis added sec_832 provides that expenses_incurred include ordinary and necessary business_expenses under sec_162 premium acquisition expenses such as agent commissions are considered ordinary and necessary business_expenses for purposes of sec_832 see house conference_report no 99th cong 2d sess pincite tax_reform_act_of_1986 pl the house conference_report an insurance_company may not maintain a upr for amounts attributable to contracts for which of the risk has been reinsured example clearly states that the upr is reduced by the percentage of the risk reinsured in insco’s case of the risk has been reinsured and the unearned_premium should be reduced by insco contends that the risks under the contract and the liability under the insurance_contract in example refer not only to the risk of claims under contracts policyholders insured with insco but also insco’s risk of having to refund premiums if a policyholder cancels its contract insco’s assertion cannot be correct because it is contradictory with the plain language of the example the risk of having to refund premiums because of a cancelled sale is a business risk and is not insurable or reinsurable see 312_us_531 revrul_89_96 1989_2_cb_114 additionally the risk of having to refund any premium to a policyholder is not a risk that was insured under the original contract and thus cannot be reinsured to interpret the risk and liability in example as referring to the risk of refunding unearned_premium would be contrary to the legislative_history of sec_832 sec_832 was added to the code in the tax_reform_act_of_1986 pl the house conference_report pincite explains that the subsection was added to prevent insurance_companies from receiving a double deduction for premium acquisition tam-101205-12 expenses a portion of gross written premiums is attributable to premium acquisition expenses accordingly a portion of the unearned_premium_reserve which reduces an insurance company’s taxable_income is attributable to premium acquisition expenses because premium acquisition expenses are deducted as ordinary and necessary expenses under sec_832 including premium acquisition expenses in the upr would create a double deduction in order to prevent this double deduction congress reduced the amount of the upr deducted for tax purposes by the house conference_report pincite states that a haircut would be easier to administer than requiring the computation of the portion of premium acquisition expenses in the upr it also states that the haircut should be sufficient to prevent an excessive_amount attributable to premium acquisition expenses from being included in the upr accordingly even though the gross upr includes premium acquisition expenses the deductible portion of the upr is not intended to include amounts attributable to premium acquisition expenses commissions are premium acquisition expenses as a result the value of the risks reinsured described in sec_1_832-4 cannot refer to the risk of having to refund the dealer commissions insco argues that example is inconsistent with insco’s facts the result of applying the example to insco’s facts is unreasonable and that we are thus not bound by the example see tenn baptist children’s homes v u s 790_fsupp2d_534 6th cir insco claims that in example the portion of the risks reinsured includes premium acquisition expenses but that in insco’s case premium acquisition expenses are accounted for separately from the insurance risk there is nothing in example to indicate that it is inconsistent with the facts in the case at hand additionally the risks reinsured in example cannot include the risk of refunding the unearned premiums because that risk is not an insurance risk that can be reinsured see helvering v le gierse pincite revrul_89_96 1989_2_cb_114 the result of applying example to insco’s facts is not unreasonable insco also argues that it should not be required to include the portion of the premiums attributable to agent commissions in income because those premiums have not yet been earned under the economic_performance rules of sec_461 insco is incorrect under sec_461 reserves such as upr are not subject_to the economic_performance rules additionally insco suggests that the reinsurer could set up an upr equivalent to the remaining amount of insco’s upr this suggestion is at odds with example which explains how a reinsurer determines its upr insco also cites revrul_55_693 revrul_61_167 430_us_725 revrul_67_43 469_f2d_225 tam-101205-12 8th cir sec_1_338-11 and sec_1_817-4 as supporting its assertion that the amount by which the upr is reduced is equal to the amount of the reinsurance_premium paid however revrul_55_693 revrul_61_167 consumer life ins co revrul_67_43 maher and d were issued before sec_1_832-4 was promulgated and do not directly support insco’s arguments sec_1_338-11 also does not directly support insco’s arguments sec_1_338-11 applies to corporate acquisitions there is no commission or premium acquisition expense involved accordingly the risks referred to in sec_1_832-4 include only insurance risks insco has ceded of its risks under the contracts subsidiary reinsures insco must therefore reduce its upr attributable to ceded contracts by caveat s a copy of this technical_advice_memorandum is to be given to the taxpayer s sec_6110 of the code provides that it may not be used or cited as precedent
